Citation Nr: 0811005	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to September 13, 2002, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1968 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.


FINDING OF FACT

In a correspondence received in January 2008, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an 
effective date prior to September 13, 2002, for the grant of 
a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a grant of 
TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  In January 2008, the Board 
received a written statement in which the veteran indicated 
that he wished to withdraw his appeal of the issue of 
entitlement to an effective date prior to September 13, 2002, 
for the grant of a TDIU.  Seeing as there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue, the Board does not 
have jurisdiction to review such claim and it is dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

The issue of entitlement to an effective date prior to 
September 13, 2002, for the grant of a TDIU is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


